Citation Nr: 1129990	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

1.  Entitlement to an effective date earlier than June 5, 2003, for the grant of service connection for urethral stricture with urinary tract infection and prostatitis.

2.  Entitlement to service connection for a bilateral hearing loss disability.




ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1972.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2003, the RO denied service connection for hearing loss.  In April 2005, the RO granted service connection for urethral stricture with urinary tract infections and prostatitis and assigned a 10 percent rating, effective June 5, 2003.  The Veteran timely appealed the effective date assigned.

In a May 2008 decision, the Board denied the claims for an effective date prior to June 5, 2003, for the grant of service connection for urethral stricture with urinary tract infection and prostatitis and for service connection for a bilateral hearing loss disability.

In November 2009, pursuant to a Joint Motion by VA and the Veteran, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decisions on the claims and remanded the claims for readjudication by the Board.  In September 2010, the Board again denied the claims and in April 2011 the Court again, pursuant to a Joint Motion, vacated the Board's decision.

As to the Board's denial of the earlier effective date claim, the Joint Motion did not indicate that there was any defect in the Board's reasons and bases for denying the claim.  Rather, the Joint Motion indicated that the Board had erred by not addressing statements by the Veteran in 2004 and 2005 claiming clear and unmistakable error (CUE) in the RO's February 1973 denial of service connection for prostate trouble.  The parties to the Joint Motion found that remand was required for the Board to determine if the Veteran's statements were CUE claims.  If not, the claims should be dismissed without prejudice for pleading insufficiency; if so, they should be referred to the RO for adjudication.  



As RO has not adjudicate a CUE claim as part of its adjudication of the earlier effective date claim, and did not address the issue of whether a CUE claim was raised with sufficient specificity, the Board finds that referral of any CUE claim, including whether the Veteran's July 2004 and December 2005 letters constituted CUE claims raised with sufficient specificity as to the RO's February 1973 denial of service connection for prostate trouble, is appropriate.

The Board notes that, while the granting of a CUE claim can result in an earlier effective date, see 38 C.F.R. § 3.105(a) (finding of CUE has same effect as if corrected decision had been made on date of reversed decision), the Board may refer a CUE claim to the RO while deciding an earlier effective date claim even when the ultimate disposition of the CUE claim could result in an earlier effective date.  See, e.g., Brown v. Shinseki, No. 2011-7071 (Fed. Cir. July 13, 2011) (unpublished) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).  See also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion), and n.  3 (VA may separate out parts of a claim through referral or remand, which are distinct concepts (citing Godfrey v. Brown, 7 Vet.App. 398, 409-10 (1995) (remand appropriate where proper evidentiary development has not been completed; referral appropriate when newly raised claim is not in administrative appellate status)).

The question of CUE in the RO's February 1973 decision denying service connection for prostate trouble has been raised by the record, but has not been adjudicated by an Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.





The Veteran was represented by a private attorney, but the representation has been revoked.  

Also although additional evidence was received after certification of the appeal to the Board, the evidence is not pertinent to the claims on appeal.  38 C.F.R. § 20.1403(c) (2010).


FINDINGS OF FACT

1.  In a February 1973 decision, the RO denied service connection for prostate trouble.  Although notified of this decision, the Veteran did not appeal, and the decision therefore became final.

2.  In October 1980, the Veteran's representative filed a duplicate claim for service connection for prostatitis.

3.  On June 5, 2003, the Veteran filed a claim of service connection for urinary tract infection.  In April 2005, the RO granted service connection for urethral stricture with urinary tract infections and prostatitis, effective June 5, 2003.

4.  The Veteran did not file a claim, formal or informal, for urinary tract infections prior to June 5, 2003.

5.  A bilateral hearing loss disability is related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 5, 2003, for the grant of service connection for urethral stricture with urinary tract infection and prostatitis, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2. A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

As noted, the Joint Motion vacated the Board's decision denying an effective date earlier than June 5, 2003, for the grant of service connection for urethral stricture with urinary tract infection and prostatitis, but did not find fault with the Board's effective date analysis.  Therefore, the Board will reiterate its finding that the Veteran is not entitled to an earlier effective date, for the following reasons. 

The effective date of an award based on an original claim is to be fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the date of the claim.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.

When a service connection claim is denied, a Veteran has the right to appeal the denial to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the Veteran does not initiate an appeal within one year, or fails to perfect the appeal by filing a timely substantive appeal, or initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Generally, an award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application to reopen the previously denied claim.  See Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) ("For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed") (citing 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009)).  There are exceptions to this rule, but none are applicable in this case.



With regard to what constitutes a valid claim, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

In this case, the Veteran filed a claim for service connection for prostate trouble in December 1972.  The RO denied service connection for prostate trouble in February 1973.  Although notified of this decision, the Veteran did not appeal.

In October 1980, the Veteran's representative submitted a letter to the RO in which he stated that the Veteran had been receiving treatment for prostatitis for the past four years, to request the records from the VAMC, and to review the records to show entitlement to service connection for the disability.  That same month, the RO requested all VA records from 1976 to the present. However, there were no records of treatment.

In a VA Form 21-6789, Deferred or Confirmed Rating Decision, of February 1981, the RO noted, in Part I entitled deferred rating decision, to tell the Veteran that he is not service connected for prostatitis and that he was denied service connection for the same in a rating decision of February 1973.  A rubber stamp dated March 10, 1981, noted that final action had been taken and that the Veteran was issued an FL 21-117 letter.

The next communication received from the Veteran was on June 5, 2003, when the Veteran filed an informal claim for service connection for urinary tract.  In April 2005, the RO granted service connection for urethral stricture with urinary tract infections and prostatitis effective June 5, 2003.

As noted, the RO denied the Veteran's claim for service connection for prostate trouble in February 1973.  As he did not timely appeal, that decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The next communication from the Veteran was in October 1980, when his representative submitted a letter stating the Veteran had been treated for prostatitis during the previous four years and to consider that evidence in support of his claim for service connection for the disability.  The Board finds that the October 1980 letter was a mere duplication of the previously denied claim rather than a claim supported by any evidence, let alone new and material evidence.  Indeed, the Veteran did not submit any evidence with the October 1980 letter and there were no records of treatment at the VAMC as alleged by the representative.  The October 1981 duplicate claim conveyed no jurisdiction and established no independent right to an earlier effective date.  Significantly, no new facts or evidence were submitted in conjunction with the October 1980 claim.  Therefore, the Board finds that the October 1980 claim is a duplicate claim of the December 1972 claim which was denied in February 1973.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010) (claim denial letter from RO informing Veteran that it considered his claim to be a duplicate of claim previously denied complied with applicable regulations in effect at the time concerning notice of denial and reasons therefore).

The Board also notes that FL 21-117 form letter informed the Veteran that his claim had been denied.  The Veteran thus received adequate due process and, since no evidence had been received, there was nothing to adjudicate and the only duty to inform was that the claim had been previously denied.  In other words, the actions of the representative were no more than a freestanding unsupported claim to address an issue that had been denied and was final.

Even if the Board were to accept the October 1980 letter as a request to reopen and not a duplicate claim, the Board finds that the request was abandoned by the Veteran.  In this regard, the Board notes that the appellant was issued an FL 21-117 letter in March 1981.  


While this letter is not of record, this is a form letter which requested that the Veteran furnish evidence in support of the claim.  Pursuant to the presumption of regularity, the Board presumes that the March 1981 FL 21-117 letter informed the Veteran of the contents of the February 1981 deferred rating, which is of record.  Sthele v. Principi, 19 Vet. App. 11, 16 (2004) ("[T]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.' " (quoting Ashley v. Derwinski, 2 Vet.App. 307, 308-09 (1992))).  The Veteran did not respond to the March 1981 FL 21-117 letter within a year of the letter.  In fact, his next communication was not until April 2003 when he requested an increased rating for his right ankle, left ankle and back strain.

Under 38 C.F.R. § 3.158(a), as it read in 1981, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim was considered abandoned.  After the expiration of 1 year, further action would not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, or dependency and indemnity compensation based on such evidence would not commence earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (1981).

Whether the October 1981 letter is viewed as a duplicate claim or an abandoned claim, the result is the same, the letter is not considered a pending claim which had not been adjudicated and therefore it does not provide the appellant with a basis on which to grant him an earlier effective date than the currently assigned.

As noted previously, the next communication received from the Veteran after October 1981 was not until June 5, 2003, when the Veteran filed an informal claim for service connection for urinary tract infections.  In April 2005, the RO granted service connection for urethral stricture with urinary tract infections and prostatitis effective June 5, 2003.  The RO's prior determination denying the Veteran's request for service connection for prostate problems in February 1973 is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  


Moreover, the Board has determined that the October 1981 was a duplicate claim.  No further claim was received from the appellant or his representative until the June 2003 request to reopen the claim.  Thus, reviewing the time period after the October 1981 duplicate claim, the Board finds that prior to June 5, 2003, there was no claim, informal claim, or intent to file a claim for urethral stricture.

Accordingly, there is no basis on which to grant an earlier effective date earlier than the assigned June 5, 2003, for service connection for urethral stricture with urinary tract infections and prostatitis.  The Veteran's claim must therefore be denied.  To the extent that any claim of CUE has been raised with regard to the February 1973 denial of service connection for prostate trouble and such claim could result in an earlier effective date, the CUE claim has been referred to the RO as indicated in the introduction.

A Bilateral Hearing Loss Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


As indicated in the April 2011 Joint Motion and in the Board's September 2010 decision, the Veteran has been diagnosed with a bilateral hearing loss disability and he had noise exposure from helicopter turbine engines, heavy artillery and a battery of 8 inch guns.  The dispositive issue is whether there is a nexus between his current bilateral hearing loss disability and in-service noise exposure.  There are multiple medical opinions on this question.  The June 2004 VA examiner concluded that it was not likely ("less likely than not") that the Veteran's current bilateral hearing loss disability was related to in-service acoustic trauma.  However, as noted in the Joint Motion, the opinion was based on the inaccurate factual premise that the Veteran served as a helicopter mechanic rather than a combat helicopter pilot.  Consequently, the opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In July 2004 and December 2005, private medical opinions found that the Veteran's current bilateral hearing loss disability was likely related to in-service acoustic trauma.  While the opinions do not contain an extensive rationale, the July 2004 opinion did indicate that the degree of hearing loss was consistent with the amount of acoustic trauma sustained by a helicopter pilot.  Moreover, the lack of claims file review by the private physician and audiologist does not in and of itself render the opinions inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).






Given that the private medical opinions are of at least some probative value while the June 2004 VA examiner's opinion is not, the weight of the evidence is in favor of a finding that the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure and service connection for a bilateral hearing loss disability is established.

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Joint Motion did not indicate any defects in VA's compliance with the VCAA's notification and assistance requirements with regard to either claim, and therefore implicitly found that there was no such defect.  Moreover, as to the claim of service connection for a bilateral hearing loss disability, the Board is granting the claim.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  


As to the earlier effective date claim, the claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for urethral stricture with urinary tract infection and prostatitis. Where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  


Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Finally, VA obtained the Veteran's service treatment records  and all of the identified post-service private and VA records.   Consequently, it complied with the duty to assist with regard to the earlier effective date claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  


ORDER

An effective date earlier than June 5, 2003, for the grant of service connection for urethral stricture with urinary tract infection and prostatitis is denied.

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


